Concurring Opinion by
Judge Barbieri:
I concur in the-result reached by Senior Judge Kalis H, because I believe that the Appellant, uncounseled and apparently not advised of his right to legal counsel, or right to a continuance, was not granted sufficient time by the trial court to prepare and present his case and may thereby have been denied due process. Appellant pro se presented his instant petition with a rule returnable to the motion judge on March 1, 1988. The record shows this rule was signed by the motion judge who directed Appellant to serve the petition on Appellees and docketed by the prothonotary at 10:21 a.m. The rule returnable and hearing was set. for 2:00 p.m. on March 1, 1988. Three and one half hours is simply insufficient to accomplish service of the petition, subpoena witnesses and prepare Tor an election hearing, particularly when Appellant is unrepresented by counsel.